     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 1 of 12 Page ID #:1665



1     TRACY L. WILKISON
      Acting United States Attorney
2     CHRISTOPHER D. GRIGG
      Assistant United States Attorney
3     Chief, National Security Division
      WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4     GEORGE E. PENCE (Cal Bar No. 257595)
      Assistant United States Attorney
5     Terrorism and Export Crimes Section
           1500 United States Courthouse
6          312 North Spring Street
           Los Angeles, California 90012
7          Telephone: (213) 894-7407/2253
           Facsimile: (213) 894-2927
8          E-mail:    william.rollins@usdoj.gov
                      george.pence@usdoj.gov
9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA

11                             UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13    UNITED STATES OF AMERICA,                No. CR 20-127-MWF

14                Plaintiff,                   GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT’S EX PARTE APPLICATION
15                     v.                      FOR REVIEW/RECONSIDERATION OF
                                               ORDER DENYING RELEASE
16    GUAN LEI,

17                Defendant.

18
19          Plaintiff United States of America, by and through its counsel
20    of record, the Acting United States Attorney for the Central District
21    of California and Assistant United States Attorneys William M.
22    Rollins and George E. Pence, hereby files this Opposition to
23    Defendant Guan Lei’s Ex Parte Application for Review/Reconsideration
24    of Order Denying Release.      This Opposition is based upon the attached
25    //
26

27

28
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 2 of 12 Page ID #:1666



1     memorandum of points and authorities, the declaration and exhibits

2     attached thereto, the files and records in this case, and such

3     further evidence and argument as the Court may permit.

4      Dated: April 1, 2021                Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           CHRISTOPHER D. GRIGG
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8

9                                                /s/
                                           WILLIAM M. ROLLINS
10                                         GEORGE E. PENCE
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 3 of 12 Page ID #:1667



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3           Once again, defendant GUAN LEI (“defendant”) fails to recognize

4     that the most serious charge in this case is not that he falsely

5     denied prior military service in the People’s Liberation Army (“PLA”)

6     on his visa application.      Rather, defendant’s greatest sentencing

7     exposure – and his greatest incentive to flee - comes from his

8     obstruction of a federal investigation into possible crimes that

9     occurred in the United States. 1      If convicted of destruction of

10    evidence alone (18 U.S.C. § 1519), defendant faces a Sentencing

11    Guidelines range of 15 to 21 months’ imprisonment.          Because defendant

12    has been in custody for about seven months to date, faces trial in

13    the next several weeks, and – as explained in all of the government’s

14    prior briefs (CR 6, 29, 113, 129) – remains a significant flight

15    risk, this Court should deny defendant’s request for release, which

16    also implicates this Court’s Local Rules, the California Rules of

17    Professional Conduct, and the American Bar Association’s standards

18    governing defense counsel’s role as surety.

19    II.   ARGUMENT

20          A.   Defendant Remains a Significant Flight Risk

21          The government has already extensively briefed the reasons that

22    defendant is likely to flee before trial.         (CR 6, 29, 113, 129.)     As

23    Magistrate Judge Donahue previously recognized, defendant has “strong

24    ties to [the People’s Republic of China (“PRC”)],” a country “with

25    which the United States has no extradition treaty,” and the

26

27          1Compare U.S.S.G. § 2J1.2 (base offense level of 14 for
      violations of 18 U.S.C. § 1519) with U.S.S.G. § 2L2.2 (base offense
28    level of 8 for violations of 18 U.S.C. § 1542(a)). The visa fraud
      charge has no impact on defendant’ Sentencing Guidelines.
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 4 of 12 Page ID #:1668



1     “circumstantial evidence of Defendant’s connections to the PLA . . .

2     supports the inference that Defendant would have access to resources

3     and assistance to leave the United States regardless of any

4     conditions of release that could be imposed.”         (CR 34 at 2-3.)

5           Although the government will not repeat all of its prior

6     arguments in support of detention here, it will briefly respond to

7     defendant’s latest misleading descriptions of the evidence against

8     him, notwithstanding that the weight of the evidence -- and more

9     accurately any purported weakness of the evidence -- is the least

10    important of the factors governing pretrial release          See United

11    States v. Grebro, 948 F.2d 1118, 1121 (9th Cir. 1991).           For example,

12    defendant tells the Court that he had “no knowledge” of the fact that

13    he was under investigation by the FBI at the time he destroyed the

14    hard drive.    That claim is flatly contradicted by a separate sworn

15    statement defendant wrote to a U.S. Immigration Judge under penalty

16    of perjury (before his arrest for destruction of evidence), in which

17    he acknowledged that the FBI “still wanted to investigate [him]” on

18    the night of July 18, 2020, seven days before he discarded the hard
19    drive at issue in this case.       (Declaration of AUSA Rollins (“Rollins

20    Decl.”) ¶ 2, Ex. A.)     Defendant also fails to disclose that, apart

21    from his lengthy FBI interviews, which made abundantly clear that the

22    FBI’s investigation involved defendant’s digital devices, other

23    federal agents served defendant with a Departure Control Order

24    (“DCO”) at LAX on July 19, 2020, 2 told him that “multiple” federal

25

26          2The DCO informed defendant that his departure would be
      prejudicial to the interests of the United States and referred to
27    Section 215 of the Code of Federal Regulations which, in turn,
      prohibit departures of aliens who (among others) are witnesses or
28    parties to “any criminal case under investigation or pending in a
                                              (footnote cont’d on next page)
                                         2
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 5 of 12 Page ID #:1669



1     agencies were interested in him, and asked him whether he wanted to

2     explain “his side of things.”       (Id. ¶ 4, Ex. C.)     Six days later,

3     defendant threw the hard drive into a trash dumpster hundreds of

4     yards away from his apartment unit. (Id., CR 1.)          Moreover, contrary

5     to defendant’s suggestion (Mot. at 6), the crime of destruction of

6     evidence does not even require defendant’s awareness of a pending

7     federal investigation (though the facts plainly show such awareness

8     here). 3   See, e.g., United States v. Gonzalez, 906 F.3d 784, 794 (9th

9     Cir. 2018) (“The court also properly instructed the jury that the

10    government did not need to prove that the defendants knew about a

11    pending federal investigation or that they intended to obstruct a

12    specific federal investigation.”).

13          Equally misleading is defendant’s assertion that this

14    prosecution must be “political” because an FBI agent requesting a DNA

15    analysis of the destroyed and disposed-of hard drive at issue in this

16    case referred to “attention” at “high levels of HQ.”          (Mot. at 4.)

17    Defendant’s assertion that a DNA analysis of that hard drive would be

18    of “no relevance” in this case is nonsensical (id.), as possession
19    and control of the hard drive is critical to the issue of defendant’s

20    culpability.    Furthermore, the agent’s email makes clear that he was

21

22    court in the United States.” See 8 C.F.R. § 215.2 (citing 8 C.F.R.
      § 215.3). Defendant retained an immigration attorney thereafter.
23
           3 Defendant does not cite the specific portion of the 100-plus
24    page transcript in which the agents purportedly told him he was not
      under investigation. If defendant is referring to portions of the
25    transcript in which FBI personnel told him he was not “in trouble,”
      (e.g., CR 167 at 101), defendant himself responded immediately
26    thereafter by stating “I feel you [the FBI] are interrogating me the
      way you’d interrogate a criminal.” See also, e.g., id. at 133 (FBI
27    agent telling defendant “I don’t want you to lie to me. I want you to
      tell me the truth;”) id. at 79 (“[Y]ou can’t lie to federal
28    agents.”); id. at 160 (defendant denying having any other digital
      storage or USB drives).
                                         3
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 6 of 12 Page ID #:1670



1     merely attempting to expedite the DNA analysis because defendant

2     himself planned to depart the United States “imminent[ly]” (CR 167 at

3     25.)    The results of the expedited FBI Laboratory analysis –

4     indicating defendant likely contributed DNA to the hard drive - were

5     then included in the affidavit in support of the criminal complaint

6     to establish that defendant actually handled the destroyed hard drive

7     that FBI recovered from the dumpster.        (CR 1 ¶¶ 54-58.)     To the

8     extent “high levels” of FBI were in fact monitoring the

9     investigation, nothing in the agent’s email suggests anything

10    remotely improper about supervisors tracking developments in a

11    criminal case.

12           The Court should also reject defendant’s selective and self-

13    serving reading of his fiancée’s deposition testimony.           While Ms.

14    Yang, a plainly biased witness, did claim that the hard drive

15    belonged to her and that she instructed defendant to destroy it

16    merely because it contained her personal information, her other

17    testimony (among other evidence in this case) completely undermine

18    that dubious assertion.      For example, Ms. Yang claimed that she could
19    not remember whether consular officials told defendant to delete data

20    before he left the United States because she was so “relaxed” at the

21    time of their visit.     (Rollins Decl. ¶ 3, Ex. B at 160.)        She also

22    could not remember whether she told defendant to destroy the hard

23    drive before or after the FBI visited their apartment (id. at 183),

24    let alone explain whether defendant threw the hard drive into a

25    dumpster several hundred yards away from their own apartment (passing

26    several other dumpsters along the way), or whether he reached toward

27    his sock (apparently to retrieve it) before doing so (id., Ex. G at

28    109-112) -- even though FBI surveillance personnel witnessed Ms. Yang

                                              4
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 7 of 12 Page ID #:1671



1     accompany defendant and stand lookout as he bent down and apparently

2     retrieved an item near his sock before approaching the dumpster.

3     (Compl.   ¶¶ 52-53.)    At trial, a forensic analysis of defendant’s

4     digital devices will further show that, notwithstanding Ms. Yang’s

5     purported memory problems, defendant began deleting his data en masse

6     shortly after he visited the PRC consulate in early July 2020.            (Id.,

7     Ex E; Compl. ¶¶ 48-49.)

8           Nor is it material to defendant’s pretrial detention (let alone

9     his guilt or innocence) that the government is presently unaware of

10    any classified or confidential information to which defendant had

11    access.   (Mot. at 3.)    The government has not charged any crime

12    requiring it to prove such access.        Again, the most serious charge in

13    this case arises from obstruction of justice, and defendant’s

14    destruction of the hard drive in this case is precisely what may have

15    prevented the government from obtaining direct evidence of other

16    criminal activity that FBI was then investigating, as the United

17    States Sentencing Guidelines themselves recognize. 4

18
19          4Defendant’s arguments about time in custody also overlook the
20    effect of his rejection of the government’s plea offer, which was of
      course his right, but which would have entitled him to further
21    reductions for acceptance of responsibility under the Guidelines.
      Defendant has been detained since August 28, 2020. If defendant were
22    sentenced solely under U.S.S.G. § 2J1.2, his base offense level would
23    be 14 if convicted at trial, rendering a Sentencing Guidelines range
      of 15-21 months, as noted above. Moreover, for cases involving
24    obstructing the investigation of a criminal offense, § 2J1.2(c)(1)
      cross-references § 2X3.1 (Accessory After the Fact), and “[Section]
25    2J1.2(c)(1) requires cross referencing without regard to whether the
      underlying offense whose prosecution was obstructed was or is
26    provable.” United States v. Arias, 253 F.3d 453, 461 (9th Cir.
      2001). Accordingly, it is possible that defendant could be subject
27
      to a higher Guidelines range tethered, for example, to export
28    violations being investigated by the FBI at the time he destroyed the
      hard drive. See U.S.S.G. § 2M5.1 (setting base offense level at 26).
                                         5
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 8 of 12 Page ID #:1672



1            Defendant’s new claim that “[t]here is nothing in the transcript

2     that would indicate that [he] is a member of the [PLA]” (Mot. at 6)

3     is yet another obfuscation.         For instance, defendant initially

4     claimed to be a “local” or “normal” student at the PRC’s National

5     University of Defense Technology (“NUDT”), as compared with students

6     who wear military uniforms, and specifically stated that he “[did

7     not] know” whether military uniforms worn by other students were

8     “hot.”      (Tr. at 393-396.) 5    But seconds later, when asked whether the

9     FBI would find photographs of defendant on the Internet wearing a

10    military uniform, defendant clearly believed he had been caught in a

11    lie:       he began to hedge, saying “probably not” (id. at 411) before

12    ultimately admitting that he wore a uniform during “military

13    training” at NUDT.      (Id. at 412-414.)     When asked whether he wore a

14    military uniform after 2014, defendant initially said he could not

15    remember.      (Id. at 418.)      But defendant later stated that he wore a

16    uniform at NUDT when he was on “official duty,” such as on PLA Day.

17    (Id. at 419-20.)      Defendant also admitted that his advisor “on paper”

18    at NUDT was Xicheng Lu (“Lu”).         (Id. at 397.)   Defendant’s advisor
19    who would “manage his daily life” was Li Dongsheng (“Li”).           (Id. at

20    398.)      According to defendant, Li wore a military uniform, but

21    defendant didn’t know whether Li was in the military.           (Id. at 399.)

22    Later, defendant said he believed Li was in the military.           (Id. at

23    422.)      Notwithstanding his purported lack of military experience,

24    defendant also recognized a photograph of Lu (a Two-Star General in

25    the PLA) wearing a military uniform and identified him as a “middle

26

27
             The government’s citations refer to the last three Bates
             5
28    numbers of the transcript attached to defendant’s brief, which begins
      at CR 167, page 35 (GUAN_00009363).
                                         6
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 9 of 12 Page ID #:1673



1     general.”    (Id. at 431-34.)    Of course, the government also recovered

2     a 2019-2020 NUDT admissions document from defendant’s laptop stating

3     that Lu, defendant’s advisor – and the same NUDT advisor who vouched

4     for defendant in his U.S. visa application - “only” accepted “soldier

5     PhD students.”    (CR 113-1 at 14.)

6           Finally, defendant’s latest brief again ignores the evidence of

7     his false and misleading statements to law enforcement and an

8     immigration judge that remain relevant to his flight risk.           (CR 29-1,

9     2.)   As detailed in the government’s prior briefing, defendant not

10    only appears to have manipulated NUDT admissions documents so that

11    the Mandarin characters “Liberation Army” were deleted when submitted

12    to the immigration court, he also misleadingly claimed under penalty

13    of perjury that he was not present during an FBI search of his

14    apartment (despite walking away from FBI agents briskly when he saw

15    them arrive from a common laundry space in the apartment complex).

16    (CR 29.) 6   This deceptive behavior before a separate U.S. court –

17    before his arrest - only underscores why defendant cannot be trusted

18    to reappear for trial if released on bond here. 7
19
            6Defendant also claimed under oath that he showed the FBI his
20    computer (which he told the immigration court merely contained photos
      of defendant and his fiancée traveling across the United States) and
21
      that the FBI seized all of his electronic devices but that there was
22    “nothing against us.” (CR 29-2.) Yet in his statement to the
      immigration court, defendant omitted the fact that his devices were
23    purged of data before his FBI interview because they were either
      “formatted,” “reset,” or had a new operating system, as he told the
24    FBI. (Compl. ¶¶ 37-38.)
25          7Defendant attaches emails regarding his bail proposal in this
      case, but he fails to include responsive correspondence from Harland
26    Braun, one of defendant’s attorneys, in which Mr. Braun told both
      prosecutors he would recommend to the Attorney General that they be
27    fired. This invective came in response to an email in which the
      government asked Mr. Braun to refraining from sending unprofessional
28    emails (including a message in which he suggested that both
                                              (footnote cont’d on next page)
                                         7
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 10 of 12 Page ID #:1674



1           B.    The Central District’s Local Rules and Potentially
                  Applicable Rules of Professional Conduct
2

3           In his application for reconsideration, defendant offers defense

4     counsel Bin Li as surety, and Mr. Li’s personal home “currently

5     valued at $550,000.00” to guarantee defendant’s appearance at trial

6     (Mot. at 4.)     Though Mr. Li’s proposal appears well-intentioned, the

7     Central District of California’s Local Rules prohibit defense counsel

8     serving as a surety on behalf of his own client.          In particular,

9     Local Criminal Rule 46-8 states that the “provisions of Local Rule

10    65-9 shall apply to all bonds and undertakings in criminal actions,”

11    and Local Rule 65-9 provides that “no attorney appearing in the case,

12    will be accepted as surety upon any bond or undertaking in any action

13    or proceeding in this Court.”       See C.D. Cal. L.R. Cr. 46-9; C.D. Cal.

14    L.R. Civ. 65-9.     The American Bar Association’s Criminal Justice

15    Standards similarly discourage the practice of defense-counsel-as-

16    surety.    In particular, the ABA’s standard states that “[d]efense

17    counsel should not act as surety on a bond either for a client whom

18    counsel represents or for any other client in the same or a related
19    case, unless it is required by law or it is clear that there is no

20    risk that counsel’s judgment could be materially limited by counsel’s

21    interest in recovering the amount ensured.”         See ABA Standard 4-

22    1.7(m) (“Conflicts of Interest”) available at

23    https://www.americanbar.org/groups/criminal_justice/standards/Defense

24    FunctionFourthEdition/ (accessed March 30, 2021).

25

26
      prosecutors kill themselves) and provided Mr. Braun with a link to
27    the Central District of California’s civility guidelines, to which
      Mr. Braun’s response, namely ‘stop being such a crybaby’ (Rollins
28    Decl., Ex. F), disappointingly evidences an inability or
      unwillingness to comply.
                                        8
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 11 of 12 Page ID #:1675



1           The California Rules of Professional Conduct may also prohibit

2     the arrangement proposed by defendant and his counsel.           For example,

3     California Rule of Professional Conduct 1.7 states that a lawyer

4     shall not, without informed written consent of the client, represent

5     a client if there is a significant risk the lawyer’s representation

6     of the client will be materially limited by the lawyer’s

7     responsibilities to a third person (e.g., pretrial services) or the

8     lawyer’s own interests (e.g., maintaining his own personal home).

9     Cal. Rule. Prof. Conduct 1.7(b); see also id., 1.7(c) (prohibiting

10    representation if the lawyer has a financial responsibility to a

11    witness or party in the same matter).         Even if a client waives the

12    potential conflict, representation is only permitted if “the

13    representation is not prohibited by law,” but as addressed above,

14    there is a specific Local Rule prohibiting this practice in the

15    Central District.     Id. 1.7(d)(2); see also id. 1.8.5 (generally

16    prohibiting guarantees on behalf of existing clients, with limited

17    exceptions).     Defendant’s suggestion that this Court can and should

18    waive counsel’s ethical duties or the Local Rules is unsupported by
19    any authority and invites potential error.

20          The government also notes that, if defendant were to abscond or

21    violate other conditions of pretrial release, the attorney-client

22    privilege and defense counsel’s duties of loyalty and confidentiality

23    could inhibit the U.S. Probation Office, the U.S. Marshals Service,

24    and this Court’s abilities to determine the circumstances under which

25    defendant left defense counsel’s home or violated applicable terms of

26    pretrial release.

27

28

                                              9
     Case 8:20-cr-00127-MWF Document 171 Filed 04/01/21 Page 12 of 12 Page ID #:1676



1           C.    Defendant Should Be Subject to Home Confinement and
                  Electronic Monitoring if the Court is Inclined to Grant His
2                 Request for Release

3           If the Court is nevertheless inclined to order defendant’s

4     release based on his new proposal, the government respectfully

5     recommends that the Court: (1) order defendant confined to defense

6     counsel’s residence while released on bond; (2) order the U.S.

7     Probation Office to affix a GPS monitor to defendant’s ankle; (3)

8     verify the equity in the real property before ordering release; and

9     (4) impose, as a condition of bond, a requirement that defense

10    counsel shall not be reimbursed or compensated by any third party for

11    the loss of his security in the event defendant absconds.

12    III. CONCLUSION

13          For the reasons set forth above and in the government’s prior

14    briefing (CR 6, 29, 113, 129), the Court’s prior conclusion that

15    there is “no condition or combination of conditions will reasonably

16    assure the appearance of the Defendant as required” remains correct.

17    (CR 34.)    Defendant should remain detained until his trial occurs in

18    approximately the next month or two.

19     Dated: April 1, 2021                 Respectfully submitted,

20                                          TRACY L. WILKISON
                                            Acting United States Attorney
21
                                            CHRISTOPHER D. GRIGG
22                                          Assistant United States Attorney
                                            Chief, National Security Division
23

24                                                /s/
                                            WILLIAM M. ROLLINS
25                                          GEORGE E. PENCE
                                            Assistant United States Attorneys
26
                                            Attorneys for Plaintiff
27                                          UNITED STATES OF AMERICA

28

                                             10
